            Case 2:19-cv-00162-wks Document 34 Filed 02/23/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

LORI GROFF,                                 :
                                            :
                      Plaintiff,            :
                                            :
       v.                                   :              Case No. 2:19-cv-162
                                            :
HERTZ CORPORATION,                          :
                                            :
                      Defendant.            :


                                            ORDER

       On or before March 8, 2021, counsel for defendant shall inform the court in writing of the

status of proceedings before the United States Bankruptcy Court for the District of Delaware

       Dated at Burlington, in the District of Vermont, this 22nd day of February, 2021.




                                                    _/s/ William K. Sessions III
                                                    William K. Sessions III
                                                    United States District Judge
